Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Cannuscio on 3/18/2021. 

The application has been amended as follows: 

1. A copper alloy plate consisting of the following [[A)]] 
[[A)]] 0.8 to 5.0% by mass of Co and 0.2 to 1.5% by mass of Si, 
with the balance being copper and unavoidable impurities, the copper alloy having a tensile strength of 500 MPa or more, and having an A value of 0.5 or more, the A value being given by the following formula:
A = 2X(111) + X(220) - X(200)
X(hkl) = I(hkl)/I0(hkl)
(hkl) and l0(hkl) are diffraction integrated intensities of a (hkl) face obtained for a rolled face and a copper powder, respectively, using an X-ray diffraction method, and wherein a thermal expansion and contraction rate in a rolling direction is adjusted to 80 ppm or less when the copper alloy plate is heated at 250°C for 30 minutes.

2. A copper alloy plate consisting of the following [[A)]] 
[[A)]] 0.8 to 5.0% by mass of Co,[[ and]] 0.2 to 1.5% by mass of Si,and 3.0% by mass or less of one or more of Sn, Zn, Mg, Fe, Ti, Zr, Cr, Al, P, Mn, B, and Ag in a total amount, 
with the balance being copper and unavoidable impurities, the copper alloy having a tensile strength of 500 MPa or more, and having an A value of 0.5 or more, the A value being given by the following formula:
A = 2X(111) + X(220) - X(200)
X(hkl) = I(hkl)/I0(hkl)
wherein I(hkl) and l0(hkl) are diffraction integrated intensities of a (hkl) face obtained for a rolled face and a copper powder, respectively, using an X-ray diffraction method, and wherein a thermal expansion and contraction rate in a rolling direction is adjusted to 80 ppm or less when the copper alloy plate is heated at 250°C for 30 minutes.


Reasons for Allowance
Claims 1, 2, and 4-7 are allowed. The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Gao US PG Pub 2010/0269959. The claim now recites a closed composition exclusive of nickel. Gao requires nickel. Thus, the prior art of record does not meet 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J KACHMARIK whose telephone number is (571)272-8539.  The examiner can normally be reached on M-Th 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/MICHAEL J KACHMARIK/               Examiner, Art Unit 1734                                                                                                                                                                                         
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736